OPINION — AG — ** INSURANCE COMPANY — BENEFICIARY — HOSPITAL ** (1) UNDER THE PROVISIONS OF 36 O.S. 3624 [36-3624], HEALTH INSURANCE POLICIES MAY, BY THEIR TERMS, BE ASSIGNABLE OR NONASSIGNABLE. (2) IF THE PROCEEDS OF, OR PAYMENTS UNDER, A HEALTH INSURANCE POLICY ARE ASSIGNABLE, AND A VALID ASSIGNMENT IS MADE, THE INSURER IS REQUIRED UNDER THE PROVISIONS OF 36 O.S. 3626 [36-3626] TO HONOR THE ASSIGNMENT BECAUSE THE ASSIGNEE, UNDER THAT STATUTE, IS ENTITLED TO RECEIVED THE PROCEEDS OR RIGHT TO PAYMENTS ASSIGNED. (PHYSICIAN, DOCTOR, HEALTH CARE, ASSIGNMENT, TERMS OF POLICY, PROCEEDS) CITE: 36 O.S. 2624 [36-2624], 36 O.S. 3626 [36-3626] [36-3626] (NEAL LEADER)